         Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 1 of 16



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Dwana S. Dixon (DD 0609)
ddixon@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Beverly Hills Teddy Bear Company

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 BEVERLY HILLS TEDDY BEAR COMPANY,
 Plaintiff                                                 CIVIL ACTION No. 19-cv-5128

 v.
                                                                     COMPLAINT
 ROYAL DELUXE ACCESSORIES LLC,
 Defendant
                                                                 Jury Trial Requested



       Plaintiff Beverly Hills Teddy Bear Company, a corporation organized in California,

(“BHTBC” or “Plaintiff”), by and through its undersigned counsel, alleges as follows:

                                  NATURE OF THE ACTION

               1.      This action involves claims for copyright infringement of BHTBC’s

federally registered copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.;

and a related common law claim (the “Action”), arising from Defendant Royal Deluxe Accessories

LLC’s (“Royal Deluxe” or “Defendant”) infringement of BHTBC’s Squeezamals Works (as

defined infra), including, without limitation, by manufacturing, importing, exporting, advertising,
             Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 2 of 16



marketing, promoting, distributing, displaying, offering for sale, and/or selling unlicensed,

infringing versions of BHTBC’s Squeezamals Products (as defined infra).

                                   JURISDICTION AND VENUE

        2.       This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to the Copyright Act, 17

U.S.C. §§ 101 et seq.; and pursuant to 28 U.S.C. § 1332, as there is diversity between the parties

and the matter in controversy exceeds, exclusive of interests and costs, the sum of seventy-five

thousand dollars. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), as the

claim asserted thereunder is so closely related to the federal claim brought in this Action as to form

part of the same case or controversy.

        3.       Personal jurisdiction exists over Defendant in this judicial district pursuant to

N.Y.C.P.L.R. § 301 because, upon information and belief, Defendant is a New York limited

liability company, is domiciled within the State of New York, regularly conducts business in New

York and in this judicial district, and/or otherwise avails itself of the privileges and protections of

the laws of the State of New York such that this Court’s assertion of jurisdiction over Defendant

does not offend traditional notions of fair play and due process.

        4.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendant resides and conducts business in this judicial district, a substantial part of the

events or omissions giving rise to the asserted counts occurred in this judicial district, and harm to

Plaintiff has occurred in this district.

                                           THE PARTIES

        5.       BHTBC is a company organized in California, with a principal place of business at

 24625 Railroad Avenue, Santa Clarita, California, 91321.




                                                   2
           Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 3 of 16



      6.       Upon information and belief, Royal Deluxe is a New York limited liability

company, having a principal place of business at 390 Fifth Avenue, Room 505, New York, New

York 10018.

                                 GENERAL ALLEGATIONS

                    BHTBC and Its Well-Known Squeezamals Products

      7.       Plaintiff is a leading global designer, creator and manufacturer of custom, private

label toys, gifts and plush, among other things, which are marketed under well-known brands

such as Squeezamals®, Suprizamals®, Glow Glove®, and Glow to Go ® (“BHTBC Product(s)”).

      8.       One of Plaintiff’s most recent and successful BHTBC Products is its line of

collectible, scented, super-squeezy slow rise foam stuffed toys, which BHTBC designed to look

like various animals and/or other characters (e.g., sloths, narwhals, dogs, etc.) (“Squeezamals

Products”).

      9.       The Squeezamals Products, which are available throughout the United States in

over sixty (60) countries worldwide, are sold via BHTBC’s website devoted to the same (see

www.squeezamals.com), along with quality toy stores, major retailers and online marketplaces,

such as Walmart, Target, and Amazon.com.

      10.      Squeezamals Products generally come in two (2) sizes, with the smaller version

retailing for $7.99 each, and the larger version retailing for $15.99 each.

      11.      The Squeezamals Products have achieved great success and immense popularity

since their introduction in early 2018.

      12.      In fact, the Squeezamals Products were awarded the title of Plush Toy of the Year

by Learning Express Toys.




                                                 3
        Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 4 of 16



      13.     Due to the widespread popularity of the first season of the Squeezamals Products,

which consisted of twenty (20) different characters, BHTBC released second and third seasons of

Squeezamals Products, each comprised of additional characters. Currently, there are now over

forty-five (45) different Squeezamals Products to collect, ranging from Ollie the Owl, Cassie the

Cat to Fluffy the Furball and more. Images of some of BHTBC’s Squeezamals Products are

attached hereto as Exhibit A and incorporated herein by reference.

      14.     Plaintiff owns all registered and unregistered intellectual property rights in its

Squeezamals Products, including all registered and unregistered copyrights in and related to the

Squeezamals Products.

      15.     For example, BHTBC is the owner of the following U.S. Copyright Registration

Nos.: VA 2-111-231, covering the Squeezamals Series 1 White Cat, VA 2-111-212, covering the

Squeezamals Series 1 Dog, VA 2-111-208, covering the Squeezamals Series 1 Monkey, VA 2-

111-202, covering the Squeezamals Series 1 Panda, VA 2-111-230, covering the Squeezamals

Series 1 Penguin, VA 2-112-188, covering the Squeezamals Series 1 Unicorn, VA 2-140-693,

covering the Squeezamals Series 1 Teal Cat, VA 2-140-694, covering the Squeezamals Series 1

Duck, VA 2-140-678, covering the Squeezamals Series 1 Ladybug, VA 2-140-680, covering the

Squeezamals Series 1 Pink Owl, VA 2-140-672, covering the Squeezamals Series 1 Bunny, VA

2-140-676, covering the Squeezamals Series 1 Fox, VA 2-140-679, covering the Squeezamals

Series 1 Pig, VA 2-112-164, covering the Squeezamals Series 1 Packaging, VA 2-140-673,

covering the Squeezamals Series 1 Corgi, VA 2-140-141, covering the Squeezamals Series 1

Hedgehog, VA 2-140-697, covering the Squeezamals Series 1 Moose, VA 2-140-698, Covering

the Squeezamals Series 1 Narwhal, VA 2-140-683, covering the Squeezamals Series 1 Sheep, VA

2-140-142, covering the Squeezamals Series 1 Sloth, VA 2-129-675, covering the Squeezamals




                                               4
         Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 5 of 16



Season 2 Elephant, VA 2-129-679, covering the Squeezamals Season 2 Furball, VA 2-129-672,

covering the Squeezamals Season 2 Giraffe, and VA 2-129-669, covering the Squeezamals

Season 2 Zebra. (collectively, “Squeezamals Works”). True and correct copies of the registration

certificates, and the corresponding deposit materials, for the Squeezamals Works are attached

hereto as Exhibit B and incorporated herein by reference.

      16.     BHTBC has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in its Squeezamals Products and Squeezamals

Works.

      17.     The success of the Squeezamals Products is due in large part to BHTBC’s

marketing, promotion and distribution efforts. These efforts include, but are not limited to, the

advertising and promotion of the Squeezamals Products through nationwide television advertising

campaigns for the Squeezamals Products, print and internet-based advertising and publicity for

the Squeezamals Products, placement of the Squeezamals Products at dozens of authorized major

retail outlets, both domestically and abroad, and BHTBC’s participation in major industry toy

fairs in both New York and Hong Kong.

      18.     BHTBC’s and the Squeezamals Products’ successes are also due to BHTBC’s use

of high-quality materials and processes in making the Squeezamals Products.

      19.     Additionally, BHTBC owes a substantial amount of the success of the Squeezamals

Products to its consumers and the word-of-mouth buzz that its consumers have generated.

      20.     As a result of BHTBC’s efforts, the quality of its Squeezamals Products, its

promotions, extensive press and media coverage, and word-of mouth-buzz, the Squeezamals

Products and Squeezamals Works have become prominently placed in the minds of the public.

Members of the public have become familiar with the Squeezamals Products and Squeezamals




                                               5
         Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 6 of 16



Works and have come to recognize the Squeezamals Products and Squeezamals Works and

associate them exclusively with BHTBC.

      21.     BHTBC and its Squeezamals Works have acquired a valuable reputation among the

public as a result of such associations.

      22.     BHTBC has gone to great lengths to protect its interests in and to the Squeezamals

Works. No one other than BHTBC is authorized to manufacture, import, export, advertise, offer

for sale, or sell any goods utilizing the Squeezamals Works without the express written permission

of BHTBC.

                           Defendant’s Wrongful and Infringing Conduct

      23.     In light of BHTBC’s enormous success, particularly with respect to the

Squeezamals Products, as well as the reputation that they have gained, BHTBC and its

Squeezamals Products have become targets for unscrupulous individuals and entities that wish to

exploit the goodwill, reputation, and fame BHTBC has amassed in its Squeezamals Products and

Squeezamals Works.

      24.     BHTBC investigates and enforces against such activity, and through such efforts,

learned of Defendant’s actions, which vary and include, but are not limited to, manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for

sale, and/or selling products bearing one or more of BHTBC’s Squeezamals Works, and/or

products in packaging and/or containing labels and/or artwork that is/are substantially similar to

one or more of BHTBC’s Squeezamals Works, and/or products that are identical or substantially

similar to the Squeezamals Products (hereinafter referred to as “Infringing Product(s)”) to U.S.

consumers, including those located in the State of New York, through, at a minimum, 2019 Toy

Fair New York, and upon information and belief, third party retailers.




                                               6
         Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 7 of 16



      25.     Plaintiff first became aware of Defendant’s infringing activities on or about January

2019 when an employee of BHTBC was forwarded a flyer wherein Defendant was promoting its

Infringing Products (the “Flyer”). A true and correct copy of the Flyer is attached hereto as

Exhibit C.

      26.     In order to further investigate Defendant’s infringing activities, Plaintiff’s counsel

engaged the services of Ryan Investigative Group, Inc., licensed New York investigators

(hereinafter, “Plaintiff’s Investigator(s)”). On or about January 29, 2019, Plaintiff’s Investigator

called Defendant at the telephone number listed on the Flyer, spoke with one of Defendant’s

employees and expressed interest in the Infringing Products advertised via the Flyer.

      27.     On or about February 2019, it then came to Plaintiff’s attention that Defendant’s

Infringing Products were on display at the 2019 Toy Fair New York–an important annual global,

toy fair industry trade show, attended by more than 30,000 industry professionals.               See

https://www.toyassociation.org/PressRoom2/News/2019-news/2019s-hottest-toys-games-on-

display-at-toy-fair-new-york.aspx.    True and correct photographs of Defendant’s Infringing

Products on display at the 2019 Toy Fair New York are attached hereto as Exhibit D.

      28.     Thereafter, on February 20, 2019 Plaintiff’s counsel sent a cease and desist letter to

Defendant (the “Royal Deluxe C&D”). A true and correct copy of the Royal Deluxe C&D is

attached hereto as Exhibit E.

      29.     On or about April 2019, after Defendant was placed on notice, it came to Plaintiff’s

attention that Infringing Products were also being sold at a Gabriel Brothers, Inc. (“Gabe’s”) retail

store in New Jersey. True and correct photographs of Infringing Products being sold at Gabe’s,

which were forwarded to Plaintiff, are attached hereto as Exhibit F.




                                                 7
         Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 8 of 16



      30.     Gabe’s confirmed to Plaintiff’s counsel that Defendant was the source of the

Infringing Products.

      31.     A side-by-side comparison of one of Plaintiff’s Squeezamals Products to one of

Defendant’s Infringing Products appears below:

                Squeezamals Product                     Infringing Product




      32.     Plaintiff’s counsel received a response to the Royal Deluxe C&D, however, to date,

Defendant has failed to address all of Plaintiff’s reasonable requests and the parties have been

unable to resolve this matter.

      33.     Defendant is not, and has never been, authorized by BHTBC or any of its authorized

agents to copy, manufacture, import, export, advertise, distribute, offer for sale, or sell the

Squeezamals Products or to use BHTBC’s Squeezamals Works, or any artwork that is

substantially similar to the Squeezamals Works.

      34.     By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling Infringing Products), Defendant has violated BHTBC’s exclusive

rights in its Squeezamals Works, and has used images, designs and/or artwork that are

substantially similar to, identical to, and/or constitute infringement of BHTBC’s Squeezamals



                                               8
           Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 9 of 16



Works in order to confuse consumers into believing that such Infringing Products are BHTBC’s

Squeezamals Products and aid in the promotion and sales of its Infringing Products. Defendant’s

conduct began long after BHTBC’s adoption and use of its Squeezamals Works, and after

BHTBC’s Squeezamals Products became well-known to the purchasing public.

      35.      Prior to and contemporaneous with its actions alleged herein, Defendant had

knowledge of BHTBC’s ownership of its Squeezamals Works, and of the popularity and success

of the Squeezamals Products, and in bad faith adopted BHTBC’s Squeezamals Works.

      36.      Defendant has been engaging in the illegal infringing actions, as alleged herein,

knowingly and intentionally, or with reckless disregard or willful blindness to BHTBC’s rights,

or in bad faith, for the purpose of trading on the goodwill and reputation of BHTBC, BHTBC’s

Squeezamals Works, and Squeezamals Products.

      37.      In committing these acts, Defendant has, among other things, willfully and in bad

faith infringed the Squeezamals Works; and has profited from such activities at BHTBC’s

expense.

      38.      Unless enjoined, Defendant will continue to cause irreparable harm to BHTBC.

                                     CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                               (Federal Copyright Infringement)
                                      [17 U.S.C. § 501(a)]

      39.      BHTBC repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      40.      BHTBC is the exclusive owner of the Squeezamals Works.

      41.      Defendant had actual notice of BHTBC’s exclusive rights in and to the

Squeezamals Works.




                                                 9
          Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 10 of 16



         42.   Defendant did not attempt and therefore inherently failed to obtain BHTBC’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market BHTBC’s Squeezamals Products and/or

Squeezamals Works.

         43.   Without permission, Defendant knowingly and intentionally reproduced, copied,

and displayed BHTBC’s Squeezamals Works by manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying, offering for sale, and/or selling

Infringing Products that bear such Squeezamals Works, or artwork that is, at a minimum,

substantially similar to BHTBC’s Squeezamals Works.

         44.   Defendant’s unlawful and willful actions as alleged herein constitute infringement

of BHTBC’s Squeezamals Works, including BHTBCs’ exclusive rights to reproduce, distribute,

and/or sell such Squeezamals Works in violation of 17 U.S.C. § 501(a).

         45.   Defendant’s knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to BHTBC in an amount as yet unknown but to be proven

at trial, for which BHTBC has no adequate remedy at law, and unless enjoined, Defendant will

continue to cause, substantial and irreparable harm to BHTBC.

         46.   Based on Defendant’s wrongful conduct, BHTBC is entitled to injunctive relief,

BHTBC’s actual damages and Defendant’s profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and

costs.

                               SECOND CAUSE OF ACTION
                                   (Unfair Competition)
                                 [New York Common Law]

         47.   BHTBC repleads and incorporates by reference each and every allegation set forth




                                               10
        Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 11 of 16



in the preceding paragraphs as if fully set forth herein.

      48.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling, and/or otherwise dealing in Infringing Products,

Defendant has traded off the extensive goodwill of BHTBC and its Squeezamals Products to

induce, and did induce and intends and will continue to induce, customers to purchase its

Infringing Products, thereby directly competing with BHTBC. Such conduct has permitted and

will continue to permit Defendant to make substantial sales and profits based on the goodwill and

reputation of BHTBC, which BHTBC has amassed through its nationwide marketing, advertising,

sales, and consumer recognition.

      49.     Defendant’s advertising, marketing, promotion, distribution, display, offering for

sale, sale, and/or otherwise dealing in the Infringing Products was and is in violation and

derogation of BHTBC’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship, or quality of Defendant’s

Infringing Products.

      50.     Defendant knew, or by the exercise of reasonable care should have known, that its

advertising, marketing, promotion, distribution, display, offering for sale, sale, and/or otherwise

dealing in the Infringing Products and its continuing advertising, marketing, promotion,

distribution, display, offering for sale, sale, and/or otherwise dealing in the Infringing Products

would cause confusion and mistake, or deceive purchasers, users, and the public.

      51.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of BHTBC’s rights, and for the wrongful purpose of injuring BHTBC and its

competitive position while benefiting Defendant.




                                                 11
        Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 12 of 16



      52.     As a direct and proximate result of Defendant’s aforementioned wrongful actions,

BHTBC has been and will continue to be deprived of substantial sales of its Squeezamals Products

in an amount as yet unknown but to be determined at trial, for which BHTBC has no adequate

remedy at law, and BHTBC has been and will continue to be deprived of the value of its

Squeezamals Works as commercial assets in an amount as yet unknown but to be determined at

trial, for which BHTBC has no adequate remedy at law.

      53.     As a result of Defendant’s actions alleged herein, BHTBC is entitled to injunctive

relief, an order granting BHTBC’s damages and Defendant’s profits stemming from its infringing

activities, and exemplary or punitive damages for Defendant’s intentional misconduct.

                                   PRAYER FOR RELIEF

      WHEREFORE, BHTBC prays for judgment against Defendant as follows:

      A.      For an award of BHTBC’s actual damages and Defendant’s profits, pursuant to 17

U.S.C. § 504(b) in an amount to be proven at trial for willful copyright infringement of BHTBC’s

Squeezamals Works under 17 U.S.C. § 501(a);

      B.      In the alternative to BHTBC’s actual damages and Defendant’s profits for copyright

infringement of BHTBC’s Squeezamals Works pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful copyright

infringement, which BHTBC may elect prior to the rendering of final judgment;

      C.      For an award of damages to be proven at trial for common law unfair competition;

      D.      For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendant, or its agents, and any employees, agents, servants, officers, representatives, directors,

attorneys, successors, affiliates, assigns, and entities owned or controlled by Defendant, and all

those in active concert or participation with Defendant, and each of them who receives notice

directly or otherwise of such injunction from:


                                                 12
Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 13 of 16



        i. manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling and/or otherwise dealing

           in Infringing Products;

       ii. directly or indirectly infringing in any manner any of BHTBC’s trademarks,

           copyrights, or other rights (whether now in existence or hereafter created)

           including, without limitation BHTBC’s Squeezamals Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of

           Plaintiff’s trademarks, copyrights, or other rights (whether now in existence

           or hereafter created) including, without limitation, BHTBC’s Squeezamals

           Works to identify any goods or services not authorized by BHTBC;

       iv. using any of BHTBC’s trademarks, copyrights, or other rights (whether now

           in existence or hereafter created) including, without limitation, BHTBC’s

           Squeezamals Works or any other artwork that is substantially similar to

           BHTBC’s Squeezamals Works on or in connection with Defendant’s

           manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling, and/or otherwise dealing

           in Infringing Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake, and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale, or sold by

           Defendant with BHTBC, and/or as to the origin, sponsorship, or approval




                                     13
        Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 14 of 16



                     of any product manufactured, imported, exported, advertised, marketed,

                     promoted, distributed, displayed, offered for sale, or sold by Defendant and

                     Defendant’s commercial activities by BHTBC;

                 vi. engaging in the unlawful, unfair, or fraudulent business acts or practices,

                     including, without limitation, the actions described herein, including the of

                     advertising and/or dealing in any Infringing Products;

                vii. engaging in any other actions that constitute unfair competition with

                     BHTBC;

               viii. engaging in any other act in derogation of BHTBC’s rights;

                 ix. secreting, destroying, altering, removing, or otherwise dealing with

                     Infringing Products or any books or records that contain any information

                     relating to manufacturing, importing, exporting, advertising, marketing,

                     promoting, distributing, displaying, offering for sale, selling and/or

                     otherwise dealing in Infringing Products;

                 x. effecting assignments or transfers, forming new entities or associations, or

                     utilizing any other device for the purpose of circumventing or otherwise

                     avoiding the prohibitions set forth in any Final Judgment or Order in this

                     action; and

                 xi. instructing, assisting, aiding or abetting any other person or entity in

                     engaging in or performing any of the activities referred to in subparagraphs

                     (i) through (x) above; and

      E.      For an order of the Court requiring that Defendant recall from any distributors and

retailers and deliver up to BHTBC for destruction any and all Infringing Products and any and all




                                              14
           Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 15 of 16



packaging, labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of such distributors and retailers that infringe any of BHTBC’s

trademarks, copyrights, or other rights including, without limitation, BHTBC’s Squeezamals

Works, or bear any artwork that is substantially similar to BHTBC’s Squeezamals Works;

      F.       For an order from the Court requiring that Defendant provide complete accountings

for any and all monies, profits, gains and advantages derived by Defendant from its

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, sale and/or otherwise dealing in the Infringing Products as described herein,

including prejudgment interest;

      G.       For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendant’s possession which rightfully

belong to BHTBC;

      H.       For an award of exemplary or punitive damages in an amount to be determined by

the Court;

      I.       For BHTBC’s reasonable attorneys’ fees;

      J.       For all costs of suit; and

      K.       For such other and further relief as the Court may deem just and equitable.

                                 DEMAND FOR JURY TRIAL

      BHTBC respectfully demands a trial by jury on all claims.


      Dated: May 31, 2019                           Respectfully submitted,

                                                    EPSTEIN DRANGEL LLP


                                                    BY:     __S/ Dwana S. Dixon
                                                            Dwana S. Dixon (DD 0609)



                                               15
Case 1:19-cv-05128-AKH Document 1 Filed 05/31/19 Page 16 of 16



                                       ddixon@ipcounselors.com
                                       Jason M. Drangel (JD 7204)
                                       jdrangel@ipcounselors.com
                                       Ashly E. Sands (AS 7715)
                                       asands@ipcounselors.com
                                       Kerry B. Brownlee (KB 0823)
                                       kbrownlee@ipcounselors.com
                                       New York, NY 10165
                                       Telephone: (212) 292-5390
                                       Facsimile: (212) 292-5391
                                       Attorneys for Plaintiff
                                       Beverly Hills Teddy Bear Company




                              16
